Citation Nr: 1525163	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-13 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) from March 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2007 rating decision, in part, denied service connection for a back condition, sciatica.  The April 2008 rating decision, in part, denied service connection for headaches.

In April 2013, the Veteran testified during a hearing before a DRO at the RO.  A transcript of that hearing is of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a low back disability and headache disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

With respect to the Veteran's low back disability, the Veteran has reported that his he injured his back when he fell from a tower in Vietnam.  He has not been afforded a VA examination addressing the etiology of this disability.  On Remand, the Veteran should be afforded an examination addressing the etiology of this disability.  

With respect to his headache disability, on his December 1968 separation examination, the Veteran reported experiencing "occasional headaches".

The Veteran underwent a VA examination in March 2008.  The Veteran reported that while in Vietnam he was thrown to his back from a height when a round exploded in front of him.  He did not received treatment in the field but noted that he was later diagnosed with a concussion at a hospital in Da Nang.  The diagnosis was idiopathic headache.  However, the examiner opined that it was not possible to state whether the Veteran's headaches were related to the occasional headaches noted on his separation examination, in-service acoustic trauma, an in-service concussion or some other etiology without resorting to mere speculation.  The examiner noted that it was difficult in linking 2 instances that occurred 40 years apart without the benefit of medical records from the initial incident in 1968 or the current treatment records.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

As the examiner who conducted the March 2008 VA examination has determined that he is unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion on whether the Veteran's current headache disability is related to the Veteran's service to include as to due to a reported in-service concussion, conceded in-service noise trauma or some other etiology.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed low back disability and headache disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran's current low back disability is at least as likely as not (i.e. probability of 50 percent or greater) related to, or had its onset during service.  

Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a current headache disability and if so, whether the current headache disability is at least as likely as not (i.e. probability of 50 percent or greater) related to, or had its onset during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




